106 F.3d 390
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Barbara HOFFMANN, Plaintiff-Appellant,v.Michael HOFFMANN;  Joseph Rouse;  Pat Bell, States Attorney;State of Maryland;  Judge Manak, Defendants-Appellees.
No. 96-2682.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 21, 1997.Decided Feb. 6, 1997.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Andre M. Davis, District Judge.  (CA-96-3031-AMD)
Barbara Hoffmann, Appellant Pro Se.
Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's orders dismissing pursuant to 28 U.S.C. § 1915(d) (1994), as amended by Prison Litigation Reform Act of 1996, Pub.L.No. 104-134, 110 Stat. 1321, Appellant's personal injury claim and denying her motion for reconsideration.  We have reviewed the record and the district court's opinion and orders and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Hoffmann v. Hoffmann, No. CA-96-3031-AMD (D. Md. Oct. 21 and Nov. 21, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED